NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0318n.06

                                        Case No. 07-5548                                FILED
                                                                                    May 25, 2010
                          UNITED STATES COURT OF APPEALS                       LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                            )
                                                      )
        Plaintiff-Appellee,                           )
                                                      )      ON APPEAL FROM THE
                v.                                    )      UNITED STATES DISTRICT
                                                      )      COURT FOR THE EASTERN
 RONALD DEATON STATON,                                )      DISTRICT OF KENTUCKY
                                                      )
        Defendant-Appellant.                          )
                                                      )
 _______________________________________              )

BEFORE: BATCHELDER, Chief Circuit Judge; SUTTON and KETHLEDGE, Circuit
Judges.

       ALICE M. BATCHELDER, Chief Judge. Ronald Deaton Staton (“Staton”) appeals his

sentence for possession with intent to distribute methadone and oxycodone in violation of 21 U.S.C.

§ 841(a)(1) (“Count One”), and for carrying a firearm during a drug trafficking offense in violation

of 18 U.S.C. § 924(c) (“Count Three”). Specifically, Staton argues that the sentence of 93 months’

imprisonment is unreasonable. We disagree and AFFIRM.

                                                 I.

       On September 7, 2006, a Grand Jury for the Eastern District of Kentucky returned a three-

count indictment against Staton. Staton pled guilty to counts one and three, and the government

dismissed the second count, all pursuant to a plea agreement. The Presentence Investigation Report

(“PSR”) calculated Staton’s guidelines range for Count One at 37–46 months, while Count Three

carried a 60-month mandatory minimum. Pursuant to 18 U.S.C. § 924(c)(1)(D)(ii) the sentences
07-5548, USA v. Staton


were required to be served consecutively.

         At his sentencing hearing Staton specifically said that he did not object to the findings in the

PSR. The district court then stated that it was adopting both the facts and the guidelines calculations

contained in the PSR. Staton did bring to the district court’s attention factors he thought relevant

to his sentencing under 18 U.S.C. § 3553(a), including his age (61), poor health, previous honorable

military service, employment history, family situation, and the fact that the drug amounts fell at the

low end of the applicable range. He concluded by asking the district court to consider these factors

and impose a sentence at the low end of the guidelines. Importantly, he did not request either a

variance or a departure downward. The district court initially sentenced Staton to 36 months’

imprisonment for Count One, one month below the bottom of the applicable guideline range, and

60 months of consecutive imprisonment for Count Three, to be followed by five years of supervised

release. The court noted the Booker decision, and found the sentence “to be sufficient but not greater

than necessary to comply with the sentencing purposes” of 18 U.S.C. § 3553(a). The district court

also recommended that Staton participate in an intensive drug education and treatment program

while incarcerated. At the conclusion of announcing its proposed sentence the district court gave

the parties the opportunity to make any legal objections by asking: “Is there any reason sentence

should not be imposed as stated . . . ?” Staton answered: “No, your Honor.” Upon Staton’s request

the district court reduced the sentence by three months to give credit for time served in state court

on the same charges, bringing his total sentence down to 93 months.

         Staton now brings this timely appeal.

                                                   II.


                                                    2
07-5548, USA v. Staton


         Staton challenges both the procedural and substantive reasonableness of his sentence,

claiming that the district court did not adequately consider the § 3553(a) factors and that the sentence

is too long. We will analyze each claim in turn. United States v. Simmons, 587 F.3d 348, 355 (6th

Cir. 2009) (“In ascertaining the standard of review, we must distinguish between Simmon’s

substantive and procedural objections.”).

         A.        Procedural Reasonableness

         We generally review under an abuse of discretion standard the reasonableness of sentences

imposed by the district court. United States v. Vowell, 516 F.3d 503, 509 (6th Cir. 2008). Here,

however, we review only for plain error because Staton did not object to his sentence when the

district court provided the opportunity under Bostic. United States v. Vonner, 516 F.3d 382, 385–86

(6th Cir. 2008) (en banc); United States v. Bostic, 371 F.3d 865, 872–73 (6th Cir. 2004). Plain error

exists where a defendant demonstrates: “(1) error (2) that was obvious or clear, (3) that affected

defendant’s substantial rights and (4) affected the fairness, integrity, or public reputation of the

judicial proceedings.” Vonner, 516 F.3d at 386 (internal quotation marks omitted). We should find

error only in exceptional circumstances where “‘the error is so plain that the trial judge . . . [was]

derelict in countenancing it.’” Id. (alterations in original) (quoting United States v. Gardiner, 463

F.3d 445, 459 (6th Cir. 2006)).

         A sentence may be procedurally unreasonable if the district court fails, among other things,

to consider the applicable § 3553(a) factors. United States v. Smith, 474 F.3d 888, 894 (6th Cir.

2007); see Gall v. United States, 552 U.S. 38, 51 (2007). The amount of reasoning a district court

judge needs to provide when explaining a sentence varies according to the context. Rita v. United


                                                   3
07-5548, USA v. Staton


States, 551 U.S. 338, 357 (2007). We do not require the district court to “engage in a ritualistic

incantation of the § 3553(a) factors it considers,” United States v. Chandler, 419 F.3d 484, 488 (6th

Cir. 2005), but the explanation should be “sufficiently detailed to reflect the considerations listed in

§ 3553(a).” United States v. McBride, 434 F.3d 470, 474 (6th Cir. 2006). The explanation “need

not be lengthy” when the district court independently agrees with the Sentencing Commission’s

conclusions. United States v. Wilms, 495 F.3d 277, 280 (6th Cir. 2007). While the judge will

“normally” explain at greater length why he has rejected defendant’s nonfrivolous arguments, Rita,

551 U.S. at 357, when, as here, the judge accepts those arguments and furthermore gives the

defendant a more lenient sentence than the defendant requested, there is even less cause to explain

the imposed sentence at length.1

         Here, the district court adopted, without objection, the PSR’s factual findings and properly

determined the Guideline range. The judge listened to the explanation of Staton’s health problems,

family situation, lack of significant criminal history, employment history, the characteristics of the

instant offense, and Staton’s request for a sentence at the low end of the guidelines. The district

court went over the charges, and found that the sentence would be “sufficient but not greater than

necessary to comply with the sentencing purposes” of 18 U.S.C. § 3553(a). The court then sentenced

Staton below the applicable range, giving him a lesser sentence than he asked for, and also noted that

Staton should participate in the intensive drug education and treatment program while incarcerated.



         1
           W e recognize the systemic value of more complete explanations from district court judges at sentencing,
see Rita, 551 U.S. at 357–58; Vonner, 516 F.3d at 386–87, but also note that systemic inefficiency is distinct from
procedural error. See Rita, 551 U.S. at 358 (“[T]he sentencing judge’s statement of reasons was brief but legally
sufficient.”); Vonner, 516 F.3d at 387–88 (recognizing that, while “[n]o one would call [the district court’s]
explanation ideal,” “any potential error was not ‘plain’”).

                                                          4
07-5548, USA v. Staton


We find no error, much less a “plain” error, in the district court’s abbreviated explanation when it

listened to the defendant’s § 3553(a) arguments and then gave him a lesser term than he asked for.

See Vonner, 516 F.3d at 388 (finding no plain error where “[n]othing in the record, or the context

of the hearing, suggests that the court did not listen to, consider, and understand every argument

[Defendant] made” (citing Rita, 551 U.S. at 358) (alterations and quotation marks omitted)).

         B.        Substantive Reasonableness

         We review under an abuse of discretion standard the reasonableness of sentences imposed

by the district court. Vowell, 516 F.3d at 509. Sentences imposed within or below the guidelines

range are presumptively reasonable upon appeal by the defendant. See United States v. Curry, 536

F.3d 571, 573 (6th Cir. 2008) (noting that “simple logic compels the conclusion that, if a sentence

of 324 to 405 months would have been presumptively reasonable in length, defendant’s task in

persuading us that the more lenient sentence of 240 months is unreasonably long is even more

demanding” (citing United States v. Bailey, 264 F. App’x 480, 485 (6th Cir. 2008))).

         A sentence is substantively unreasonable if “the district court selects the sentence arbitrarily,

bases the sentence on impermissible factors, fails to consider pertinent § 3553(a) factors or gives an

unreasonable amount of weight to any pertinent factor.” Smith, 474 F.3d at 894 (internal quotation

marks, omissions, and citations omitted); Simmons, 587 F.3d at 365. The sentence “must be

proportionate to the seriousness of the circumstances of the offense and offender, and sufficient but

not greater than necessary to comply with the purposes” of § 3553(a). Vowell, 516 F.3d at 512

(internal quotation marks and citations omitted).

         Contrary to Staton’s contention, we find no evidence that the district court selected the


                                                    5
07-5548, USA v. Staton


sentence arbitrarily, used impermissible factors, disregarded any relevant concerns, or gave

unreasonable weight to any particular § 3553(a) factors. As detailed above, the district court was

aware of the facts and circumstances, determined the proper Guidelines range, listened to the

defendant’s explanation and request and gave him a sentence below what he asked for, a sentence

which—at least from the defendant’s perspective—is presumptively reasonable. Staton has given

us no reason to reject that presumption. See Vonner, 516 F.3d at 390. We find no abuse of

discretion, and therefore find the sentence reasonable.

                                                III.

         Accordingly, we AFFIRM the district court’s sentence.




                                                 6